Citation Nr: 1142505	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  07-35 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 20 percent for spondylosis of the lumbar spine.

3.  Entitlement to a separate compensable evaluation for radiculopathy of the right lower extremity.

4.  Entitlement to a separate compensable evaluation for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to June 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

By an April 2010 rating decision, the RO also granted service connection for right and left lower extremity radiculopathy but determined the disabilities were noncompensable and considered them as part of the degenerative disc disease of the lumbar spine. 


FINDINGS OF FACT

1.  Degenerative disc disease of the cervical spine is not manifested by unfavorable ankylosis of the entire cervical spine or any incapacitating episodes.   

2.  For the period prior to October 24, 2008, spondylosis of the lumbar spine is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or any incapacitating episodes.

3.  For the period from October 24, 2008 through January 19, 2010, the Veteran's spondylosis of the lumbar spine was manifested by forward flexion of 25 degrees. 

4.  For the period prior to from January 20, 2010, spondylosis of the lumbar spine is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or any incapacitating episodes.

5.  Radiculopathy of the right lower extremity is not manifested by mild incomplete paralysis.

6.  Radiculopathy of the left lower extremity is not manifested by mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

2.  For the period prior to October 24, 2010, the criteria for an evaluation in excess of 20 percent for spondylosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

3.  For the period from October 24, 2010 through January 19, 2010, the criteria for an evaluation of 40 percent for spondylosis of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

4.  For the period beginning January 20, 2010, the criteria for an evaluation in excess of 20 percent for spondylosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

5.  The criteria for a separate compensable rating for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Code 8520 (2011).

6.  The criteria for separate compensable rating for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in May 2006 and May 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claim for increased ratings for her service-connected cervical and lumbar spine disorders, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2006 and May 2008 letters advised the Veteran to submit evidence from medical providers, statements for others who could describe their observations of her disability level, and her own statements describing the symptoms, frequency, severity and additional disablement caused by her disability.  The May 2006 and May 2008 letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the affect that the disability has on her employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be veteran specific).  The case was last adjudicated in April 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA and private medical treatment records, records from the Social Security Administration (SSA), and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Historically, by a January 1991 rating decision, the RO granted service connection for a lumbar spine disorder.  By a June 2004 rating decision, the RO granted service connection for a cervical spine disorder.  The RO has evaluated the Veteran's lumbar spine disorder under Diagnostic Code 5292 and the cervical spine disorder under Diagnostic Code 5290.  These diagnostic codes were used for rating spinal disabilities prior to September 26, 2003.  Effective September 26, 2003, the criteria for evaluating disabilities of the spine were revised with reclassification of the diagnostic codes.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  The Veteran's current claim for increased ratings for her service-connected lumbar spine and cervical spine disorders was received in May 2006.  

The Board notes that the RO carried forward the old diagnostic codes on the current rating decision on the coversheet.  However, the Veteran has, in fact, been provided with notice of the current rating criteria for evaluating disabilities of the spine in the July 2007 statement of the case and the May 2008 letter; moreover, the RO evaluated the Veteran's claims under the current criteria throughout the claim.  Thus, the Board finds that the Veteran has suffered no prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Current evidence indicates that the Veteran has been diagnosed with degenerative disc disease.  

Diagnostic Code 5243 provides that intervertebral disc syndrome may be rated under the General Rating Formula for Diseases and Injuries of the Spine, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  Back disabilities other than intervertebral disc syndrome are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine; a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2), General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2011).

The rating criteria for intervertebral disc syndrome based on incapacitating episodes provides that a 20 percent rating applies for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months. A 60 percent rating applies where evidence shows the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

Factual Background

An April 2003 decision by the Social Security Administration (SSA) found the Veteran disabled since February 2000 due, in part, to degenerative disc disease.  The Board notes the Veteran is already in receipt of a total disability rating based on individual unemployability effective May 17, 2006.

At an August 2006 VA examination, the Veteran reported having frequent neck pain since a fall which occurred in service.  Three years previously she was involved in a motor vehicle accident which caused significant worsening of her neck pain and then a year ago she fell off a ladder which also caused the pain to worsen.  She reported that since the ladder injury, she has had flare-ups about every three to four months, with significant worsening of her neck pain for one to five days at a time, accompanied by almost a total lack of mobility of the neck.  She stated that she takes muscle relaxers during these episodes and applies heat.  There had not been physician prescribed periods of bedrest for either the neck or the low back.  

Examination of the neck demonstrated 20 degrees of flexion, 30 degrees of extension, 30 degrees of lateral bending in each direction, 60 degrees of rotation to the left and 45 degrees of rotation to the right, with pain at the extremes of motion.  There were no palpable spasms in the cervical spine.  Tendon reflexes at the elbows were normal.  Strength and sensory responses in the upper extremities were normal.  

With regard to the lumbar spine, the Veteran reported that she had frequent pain especially with prolonged sitting.  She also stated that the pain sometimes radiated into the hips.  Her activities of daily living were not adversely affected by the lumbar spine symptoms.  There were no palpable spasms in the lumbar spine.  She demonstrated normal posture and gait without the use of any assistive devices.  Her thoracolumbar spine mobility was demonstrated as 45 degrees of flexion, 15 degrees of extension, 15 degrees of lateral bending in each direction, and 20 degrees of rotation in each direction, with complaints of pain at each extreme.  Truncal rotation and axial loading produced complaints of increased lumbar spine pain, which were nonphysiological responses.  Tendon reflexes at the knees and ankles were normal and straight.  Lower extremity strength and sensory responses were normal and straight leg testing was negative in sitting and supine positions.  There were no neurologic abnormalities, no incapacitating episodes or objective evidence of pain.

The examiner noted that an MRI of the cervical spine dated in July 2006 read that there was "shallow central and right paracentral protrusion at C5-6, progressive from previously noted annular tear on prior study."  An MRI of the lumbar spine dated in July 2005 read "mild changes of spondylosis, not significantly changed since November 2005."

The diagnoses were shallow disc bulge at cervical level, C5-6 and mild spondylosis of the lumbar spine.  The examiner noted that there was no pain on range of motion or flare-ups on any of the joints excepted as stated above.  Moreover, there was no additional limitation from pain, fatigue, weakness, or lack of endurance following repetitive use.       

Treatment records dated from October 2005 to January 2008 were received from H.L., M.D., which show the Veteran's complaints of lumbar and cervical spine radiculopathy.  A May 2006 nerve conduction study revealed evidence of a C5-C6 polyradiculopathy.  A January 2007 x-ray of the lumbar spine revealed moderate lumbar degenerative disc disease at L5-S1.  An April 2007 x-ray report of the neck revealed cervical degenerative disc disease.  A July 2007 x-ray report of the lumbar spine revealed lumbar spondylosis.  

In an October 2006 statement, Dr. L. reported that the Veteran had neck pain secondary to nerve root compression at C5 and C6; polyradiculopathy and myofascial cervical pain; and lumbar degenerative joint disease.     

VA treatment records dated from 2005 to 2007 show complaints of neck pain.  A June 2005 MRI notes minimal cervical spine disc disease without compressive sequelae.  At a neurosurgery consult in August 2006, the Veteran reported that she had a longstanding right forearm paresthesias that wakes her up at night.  She denied any radicular pain coming from the neck but indicated that her pain exists entirely between her right forearm and her right wrist.  The assessment was right arm paresthesias of unknown etiology.  It was noted that the small disc was an unlikely source for such paresthesias.  Neurology follow-up dated in December 2006 noted that the private EMG showing cervical radiculopathy did not provide specific nerve distribution of pathology with vague findings.  It was further noted that a review of the Veteran's chart showed a completely normal EMG/NCS from 2004 regarding her radiculopathy.  An EMG consult dated in March 2007 showed definite right carpal tunnel syndrome and left C5 radiculopathy with very mild irritation. 

At an October 2008 VA examination, the Veteran reported that due to her neck pain, she had difficulty driving, working on a computer or talking on the phone for more than five minutes.  She reported that she stopped working for her family business because of her inability to work on the computer or phone.  She reported that the pain radiates from her neck to her shoulders and arms.  She also stated that she has tingling in her arms.  She denied any weakness or numbness in her arms bilaterally.  With regard to her lumbar spine, she stated that the pain goes across the low back to both hips with numbness and tingling from the knee down, with the left worse than the right.  She reported using a cane and a brace.  She denied ever having physician-directed bedrest.

Physical examination revealed she walked with slow gait with no assistive devices.  She had tenderness to palpation over the mid and lower thoracic paraspinous muscles.  There was mild abnormal curvature of the thoracic and lumbar spine.  Forward flexion of the lumbar spine was to 25 degrees times three with pain.  Extension was to less than 10 degrees times three with pain.  Lateral flexion to the left was to 15 degrees.  Lateral flexion to the right was to 15 degrees with onset of numbness in the left leg from the knee down in the anterior portion.  Lateral flexion to the right was to 15 degrees times three with pain in the lower back and numbness in the left leg in the anterior portion from the knee down.  

Examination of the cervical spine revealed tenderness to palpation over the left paraspinous muscles down the trapezius.  Flexion was less than 10 degrees times three.  There was pain in the left shoulder.  Extension was less than 10 degrees times three with pain the left shoulder.  Lateral flexion to the left was to 15 degrees time three with pain in the left shoulder.  Lateral flexion to the right was to 15 degrees times three with pain the left shoulder.  Lateral rotation to the left was less than 10 degrees times three with pain in the left shoulder.  Lateral rotation to the right was less than 10 degrees times three with pain in the left shoulder.  Strength was 4/5 in the upper and lower extremities bilaterally.  Sensation was normal in the upper and lower extremities bilaterally except when on spine examination.  Deep tendon reflexes were 1+ brachial, bilaterally; 2+ knee, bilaterally; and 1+ ankle, bilaterally.   X-rays of the cervical spine revealed that the posterior elements were intact.  There was no foraminal stenosis.  X-rays of the lumbar spine revealed minimal anterior listhesis of L5 on L4 and mild space narrowing of L4/L5 with mild spondylosis.

The diagnoses were kyphosis and retrolisthesis of the cervical spine with radiculopathy and lumbar listhesis with degenerative arthritis with radiculopathy into the lower extremities.

VA treatment records dated from 2009 to 2010 show that the Veteran underwent a cervical spine fusion in March 2009.  In November 2009, the Veteran reported increased low back pain after a fall and increased pain in her neck.    

At a January 2010 VA examination, the Veteran reported that she has low back pain all the time.  She described the pain as midline and to the right sciatic distribution over the posterior buttock with numbness on the right and numbness in the left leg circumferentially from the knee distally.  She wore a brace as required without relief.  She used a cane as required with relief.  She denied any bowel or bladder incontinence or physician-directed bedrest.  With respect to the cervical spine, the Veteran reported that in March 2009, she had an anterior cervical discectomy and fusion at C3-4 with no improvement and no further surgery.  She indicated that she has pain all the day and that it goes across her neck into the shoulders, right more than the left.  She denied any numbness or tingling in the arms.  She did have bilateral carpal tunnel syndrome and her hands were numb.  She denied any bowel or bladder incontinence with respect to the cervical spine disorder.  She also denied any physician-directed bedrest.  She indicated that she was not working and that she was on SSA disability because of her back and her neck.  

On examination, it was observed that the Veteran did not limp or use an assistive device.  There was normal curvature of the cervical spine.  There was no tenderness or spasm.  Flexion, extension, and right and left lateral bending were from 0 to 15 degrees with pain on all ranges of motion.  Right and left rotation was from 0 to 30 degrees with no pain, no dimunition on repetitive testing and no DeLuca criteria.  There was 5/5 muscle strength and normal sensation with a 2+ deep tendon reflex.  There was no atrophy in the upper extremities.  

There was normal curvature of the lumbar spine with no tenderness or spasm.  Extension, right and left lateral bending, and right and left rotation were from 0 to 20 degrees.  Forward flexion was from 0 to 40 degrees.  There was pain on all ranges of motion.  There was no diminution on repetitive testing.  Motor strength was 5/5 and deep tendon reflexes were 2+.  There was normal sensation and no atrophy in the lower extremity.  Straight leg raising was positive.  The examiner stated there were no DeLuca criteria.  


The examiner noted that a November 2009 MRI of the cervical spine revealed a 
C5-6 anterior cervical discectomy and fusion with straightening of the cervical cord.  Also, in November 2009, an MRI revealed posterior disc protrusion at T11-12 which deformed the thecal sac and disc desiccation at L4-5 and annular tear with a small protrusion.  The diagnosis was cervical and lumbar degenerative disc disease with bilateral lower extremity radiculopathy.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      Cervical Spine

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's degenerative disc disease of the cervical spine is appropriately evaluated as 30 percent disabling.  In order to warrant a higher evaluation of 40 percent for the cervical spine under the General Rating Formula for Diseases and Injuries of the Spine, the medical evidence has to show unfavorable ankylosis of the entire cervical spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine Note (5).  There is simply no evidence of ankylosis of the entire cervical spine on VA examinations conducted in August 2006, October 2008 or in January 2010, or in any of the treatment records.  Thus, the preponderance of the competent and probative evidence of record is against a finding of an evaluation in excess of 30 percent rating under this diagnostic code.

In addition, the clinical evidence fails to establish any incapacitating episodes requiring bed rest ordered by a doctor as part of care.  Thus, a higher evaluation pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a

As for separate evaluations for chronic neurologic manifestations associated with the Veteran's cervical spine disability, there are no described neurologic manifestations that are separately ratable.  In this regard, the Board notes that complaints of radiating pain are contemplated in the evaluation assigned under the General Rating Formula for Diseases and Injuries of the Spine.  On VA examination in August 2006, strength and sensory responses in the upper extremities were normal.  On VA examination in October 2008, strength was slightly diminished at 4/5; however, sensation was found to be normal.  At the January 2010 VA examination, muscle strength was again determined to be normal at 5/5 with normal sensation.  Thus, the objective findings on the VA examinations of record do not reflect that the Veteran's neurological symptoms from her cervical spine disorder rise to the level that would warrant a separate compensable rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1); see also 38 C.F.R. § 4.124a. 
 
In summary, the Board finds that the Veteran is not entitled to an evaluation in excess of 30 percent for her cervical spine disorder.  

      Lumbar Spine

The Board finds that the competent evidence of record is against an evaluation in excess of 20 percent for the service-connected spondylosis of the lumbar spine for the period prior to October 24, 2008 and the period beginning January 20, 2010.  The clinical evidence of record during these two periods does not show forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine - criteria that is required for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  At the August 2006 VA examination, forward flexion was to 45 degrees and at the January 2010 VA examination, forward flexion was to 40 degrees.  Moreover, the 2006 examiner noted there were no Deluca criteria and the 2010 examiner noted there was no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Thus, the preponderance of the competent and probative evidence of record is against a finding of an evaluation in excess of a 20 percent rating for the period prior to October 24, 2008 and the period beginning January 20, 2010.  

However, the October 2008 VA examination documented forward flexion to 25 degrees.  Thus, from the date of that examination, October 24, 2008, to the date of the January 20, 2010 examination, the Veteran is entitled to a 40 percent rating as her forward flexion was less than 30 degrees.  This is the maximum evaluation assignable for limitation of motion of the thoracolumbar spine.  Ankylosis was not shown at any time to warrant an even higher rating.  

Moreover, the medical evidence does not reflect the Veteran had incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician and treatment by a physician at any point during the course of claim; therefore, a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

      Radiculopathy of the Lower Extremities

The RO has acknowledged that the lumbar spine disability is manifested by 
slight radiculopathy of both lower extremities and that such radiculopathy is noncompensable.  The RO evaluated the radiculopathy of both lower extremities as part of the lumbar spine disorder.  Specifically, on the April 2010 rating decision, the RO characterized the lumbar spine disability as "chronic pain with spondylosis, lumbar spine (also claimed as osteoarthritis) with bilateral lower extremity radiculopathy."  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

In this case, the Board finds that there are no described neurologic manifestations that would warrant an initial compensable evaluation for either lower extremity.  On VA examination in August 2006, both lower extremity strength and sensory responses were determined to be normal.  In October 2008, strength was slightly diminished at 4/5.  Deep tendon reflexes were 1+ brachial, bilaterally; 2+ knee, bilaterally, and 1+ankle, bilaterally.  In January 2010, muscle strength was 5/5 with normal sensation.  Deep tendon reflexes were 2+.  The objective findings on the examinations do not reflect that the Veteran's neurological symptoms rise to the level of mild incomplete paralysis of the sciatic nerve such that separate compensable ratings are warranted for radiculopathy of the right and left lower extremities at any time during the course of the claim.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

      Other Considerations

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her cervical spine condition and her lumbar spine condition with radiculopathy of the lower extremities.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for an evaluation in excess of 30 percent for the cervical spine disability, 20 percent for the lumbar spine disability, and separate compensable ratings for radiculopathy of the lower extremities. 

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology with regard to her disabilities and provide for additional or more severe symptoms than currently shown by the evidence; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than those assigned, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

An evaluation in excess of 30 percent for degenerative disc disease of the cervical spine is denied.

For the period of the claim prior to October 24, 2008, an evaluation in excess of 20 percent for spondylosis of the lumbar spine is denied.

For the period of the claim from October 24, 2008 through January 19, 2010, an evaluation of 40 percent for spondylosis of the lumbar spine is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

For the period of the claim prior beginning January 20, 2010, an evaluation in excess of 20 percent for spondylosis of the lumbar spine is denied.

A compensasble evaluation for the radiculopathy of the right lower extremity is denied.

A compensable evaluation for the radiculopathy of the left lower extremity is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


